Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 21 December 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best beloved friend
Boston 21st Dec. 1806

I this morning recieved your favor of the 12 which afforded me the satisfaction of knowing that you were well & regret very sincerely the strange remissness of the Mails for which I can no way account—
I made my first payment to Mr. Gulliver as you directed. Mr. Shaw inform’d me to day he should bring me the money from Mr. Bradford in the course of a Week he is so much occupied in attending poor Walter who is hourly expected to quit this world of trouble that I seldom see him and when I do it is only for a few minutes
I went last evening to take tea at Mr. Paynes a few minutes after I left home a Candle which was standing on my drawers, owing to a sudden curent of air sett fire to a towel which was thrown over a Basket and in a few moment was in a blaze fortunately it was soon extinguished although I lost several articles of Cloathing which I must tax your Pocket to replace you will perhaps wonder at my mentioning this circumstance so lightly but when I know that five minutes would have render’d it impossible to save the house I humbly bow to the God of all mercies with thanks for thus protecting us in this moment of danger and feel the blessing too sincerely when I look at my darling Boys to be sensible of my trifling loss 30 dollars however would hardly repair the mischief some mischance seems always to threaten me when absent from you and I could almost swear never to quit you again I have no faith in presentiments but my dread of fire since I have lived in this house has been continual and I have continually endeavourd to guard against it but it all would not do and the accident has happen’d our Quincy affair was a sort of Warning I think—
I met a Mr. Picman last night at Mr. Paynes I do recollect the one who used to visit us this however is a very pleasant man—
Adieu my best belov’d friend do not I entreat you feel any alarm on our account I shall certainly be more cautious than ever in regard to fire and every other circumstance and feel more impatient than ever for the hour which is to return you to the arms and heart of your
L. C. AdamsRemember me to all our children are well The french as usual.
